Exhibit 10.1

Execution Version

AMENDMENT 3 TO CUSTOM SALES AGREEMENT NO. 000569

This Amendment to Custom Sales Agreement No. 000569 (“Amendment 3”) is made and
entered into between Microtune, Inc. (“Customer”) and International Business
Machines Corporation (“IBM”). This Amendment 3 will be effective on the date
identified below by the second party to sign this Amendment; however, if
Customer fails to identify a date of signing, this Amendment will be effective
on the date of signing identified by IBM.

WHEREAS IBM and Customer are parties to Custom Sales Agreement No. 000569 having
an effective date of June 13, 2000 (the “Agreement”);

WHEREAS IBM and Customer desire to amend the Agreement as set forth herein;

NOW THEREFORE the parties hereby agree as follows:

1. Extension of the term of the Agreement. The expiration of the term of the
Agreement, including Attachment No. 1, is extended from December 31, 2008 to
January 31, 2010.

2. No Other Amendment or Modification. Except as expressly set forth in this
Amendment 3, the Agreement, as amended, remains in full force and effect without
further modification. The terms and conditions of the Agreement will not be
further modified or amended except by a writing signed by authorized
representatives of both parties, it being understood that this requirement of
written form may only be waived in writing by both parties.

Accepted and Agreed To:

 

Microtune, Inc.     International Business Machines Corporation By:  

/s/ Albert H. Taddiken

    By:  

/s/ Gary D. Russell

Name:   Albert H. Taddiken     Name:   Gary D. Russell Title:   Chief Operating
Officer     Title:  

Executive Manager, WW C&BP, IBM

Microelectronics Division

Date:   January 27, 2009     Date:   January 28, 2009

 

Page 1 of 1